 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MONTE L. HANEY,                                    No. 2:16-cv-01173 TLN KJN
12                       Plaintiff,
13          v.                                          ORDER
14   S. JOHNSON, et al.,
15                       Defendants.
16

17          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief

18   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to

19   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 01, 2019, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. (ECF No. 90.) Neither

23   party has filed objections to the findings and recommendations.

24          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304(f), this

25   Court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   Court finds the findings and recommendations to be supported by the record and the magistrate

27   judge’s analysis.

28   ///
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. The findings and recommendations filed August 01, 2019 (ECF No .90), are adopted in

 3   full;

 4           2. Defendants’ request for entry of judgment pursuant to Rule 54(b) (ECF No. 77) is

 5   DENIED.

 6           IT IS SO ORDERED.

 7   Dated: September 11, 2019

 8

 9

10                                      Troy L. Nunley
                                        United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
